 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     ANDRE TORIAN LAVON                                CASE NO. C18-5945 BHS
 8   MITCHELL,
                                                       ORDER DENYING PLAINTIFF’S
 9                            Plaintiff,               MOTION TO PROCEED IN
            v.                                         FORMA PAUPERIS AND
10                                                     DISMISSING COMPLAINT
     CITY OF TACOMA,
11
                              Defendant.
12

13
            This matter comes before the Court on Plaintiff Andre Torian Lavon Mitchell’s
14
     (“Mitchell”) motion for leave to proceed in forma pauperis, Dkt. 1, and proposed
15
     complaint, Dkt. 1-1.
16
            On November 16, 2018, Mitchell filed the instant motion and proposed complaint
17
     asserting a claim against Defendant City of Tacoma (“City”) for a violation of
18
     Washington’s Public Records Act (“PRA”). Id. “If the court determines at any time that
19
     it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.
20
     12(h)(3). The Court finds that it does not have jurisdiction over a state law claim against
21
     the City and that any amendment would be futile. Rodriguez v. Steck, 795 F.3d 1187,
22


     ORDER - 1
 1   1188 (9th Cir. 2015) ((“[A] district court’s denial of leave to proceed in forma pauperis is

 2   an abuse of discretion unless the district court first provides a plaintiff leave to amend the

 3   complaint or finds that amendment would be futile.”). Therefore, the Court denies

 4   Mitchell’s motion and dismisses his complaint for lack of jurisdiction. The Clerk shall

 5   close this case.

 6          IT IS SO ORDERED.

 7          Dated this 28th day of November, 2018.

 8

 9

10
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
